Citation Nr: 1448195	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-14 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to March 1, 2009 for the grant of entitlement to service connection for sleep apnea.  


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel











INTRODUCTION

The Veteran had active duty service from February 1993 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted entitlement to service connection for sleep apnea, with an effective date of March 1, 2009.

Subsequent to the Statement of the Case issued in June 2012, additional evidence has been associated with the claims file.  This evidence does not relate to or have a bearing on the Veteran's claim on appeal; as such the evidence is not pertinent and the Board can proceed with a decision on the claim.  See 38 C.F.R. § 20.1304(c) (2013).  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for sleep apnea was denied in a November 2006 rating decision.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Following the November 2006 denial, March 1, 2009 is the earliest date that VA next received a communication from the Veteran indicating intent to apply for entitlement to service connection for sleep apnea.   





CONCLUSIONS OF LAW

1.  The November 2006 rating decision denying the Veteran's claim for entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

2.  The requirements for an effective date prior to March 1, 2009 for the grant of entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist   

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran's claim for entitlement to an earlier effective date for the grant of entitlement to service connection for sleep apnea arises from his disagreement with the effective date assigned following the grant of entitlement to service connection. Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  With respect to the duty to assist, the Board finds that this has been fulfilled.  The outcome of this appeal turns on the date a claim for entitlement to service connection was filed and all pertinent procedural documents are of record.  

II.  Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A.  § 5110 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.400 (2013).  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).

In general, the effective date for a grant of entitlement to service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R.         § 3.400(q), 3.400(r) (2013).

A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim, provided it identifies the benefit sought.  See 38 C.F.R. § 3.155(a) (2013). 

III. Analysis 

A November 2006 rating decision denied the Veteran's claim for entitlement to service connection for sleep apnea.  The Veteran did not appeal this decision, nor submit additional evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).   Between November 2006 and March 1, 2009, there is no communication of record from the Veteran.  A March 1, 2009 claim sought entitlement to service connection for sleep apnea.  A May 2011 DRO decision granted entitlement to service connection for sleep apnea and established an effective date of March 1, 2009.  

In this case, because the Veteran's claim for entitlement to service connection for sleep apnea was initially denied in a final November 2006 rating decision, the earliest effective date that can be assigned is the date of receipt of the new claim.  The Veteran's new claim was filed on March 1, 2009.  Accordingly, March 1, 2009 is the earliest effective date that can be assigned for the grant of entitlement to service connection for sleep apnea.  

The Board has considered the Veteran's contentions.  In the Veteran's April 2012 notice of disagreement as to the effective date of his grant of entitlement to service connection for sleep apnea, the Veteran discussed the circumstances surrounding a missed VA sleep study scheduled prior to the initial November 2006 denial.  The Veteran's statement suggests that there was some sort of miscommunication regarding the scheduling of this sleep study.  The Veteran referenced a February 2010 private medical record from West Coast Sleep Diagnostics that provided a diagnosis of sleep apnea and that he suggested indicated a prior 1999 surgery (while in-service) did not correct his sleep apnea.  The Veteran further stated that his "claim should be back dated to 2006 since I provided evidence stating this fact."  In a June 2012 statement accompanying his Form 9, the Veteran again discussed the circumstances surrounding a missed VA sleep study scheduled prior to the initial November 2006 denial and stated that VA "failed to assist me."  The Veteran also discussed attempting to reapply for entitlement to service connection for sleep apnea in May 2007.  The Veteran stated he should be "compensated from my exit from [service] but if not from then it should at least go back to 2006.  I did prove my condition was never corrected in 1999."  

With respect to the Veteran's statements relating to a missed VA sleep study, while the Board is sympathetic to the Veteran's contentions, the November 2006 rating decision is final and the Board does not have jurisdiction to review that decision.  As to the Veteran's statement that VA "failed to assist me", even if VA did in fact fail to fulfil its duty to assist, this would not change the finality of the November 2006 rating decision.  See Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir. 2002) (stating that "a breach of the duty to assist the [V]eteran does not vitiate the finality of an RO decision.").  As to the Veteran's statement that he attempted to reapply for entitlement to service connection for sleep apnea in May 2007, as discussed above, there is no communication of record from the Veteran between November 2006 and March 1, 2009.  With respect to the Veteran's other contentions that the effective date for the grant of entitlement to service connection for sleep apnea should be either when he left service (in June 2001) or the date of his initial claim in 2006, as discussed above, the regulations regarding effective dates are clear.  For a grant of entitlement to service connection on the basis of the receipt of new and material evidence following a final prior disallowance, the appropriate effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  In this case, the Veteran's new claim was received on March 1, 2009, which is therefore the earliest possible effective date, irrespective of when the Veteran may have been diagnosed with sleep apnea. 

In sum, there is no legal basis for entitlement to an effective date earlier than March 1, 2009 for the grant of entitlement to service connection for sleep apnea and the claim, therefore, must be denied.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2013).  


ORDER

Entitlement to an effective date prior to March 1, 2009 for the grant of entitlement to service connection for sleep apnea is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


